Citation Nr: 0901552	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1978; thereafter he served in the United States Army 
Reserves until June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Montgomery, Alabama.  The veteran testified before a 
Decision Review Officer (DRO) in November 2004; a transcript 
of that hearing is associated with the claims folder.

In August 2006, the Board denied entitlement to service 
connection for a right knee disorder.  The veteran 
subsequently appealed to the Court of Appeals for Veterans 
Claims (Court).  In an August 2007 Joint Motion for Remand, 
which was granted by Order of the Court in September 2007, 
the parties (the Secretary of VA and the veteran) determined 
that a remand was warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed service connection for a current 
chronic right knee disorder as due to a 1976 right knee 
injury that occurred during a football game while on active 
duty.  He asserts that he has continued to have right knee 
problems since the 1976 injury, and that his medical records 
demonstrate this.

I. VA Examination

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2008).  In the 
present case, the veteran has presented competent medical 
evidence of chronic right knee problems since August 1995, 
variously diagnosed as chondromalacia, possible meniscus tear 
with mild degenerative changes, and symptomatic plica band.  
Most recently, an October 2007 X-ray reflected findings of 
mild degenerative arthritis.  See Millennium Health Center 
(MHC) X-ray Report dated October 9, 2007.  A review of the 
veteran's service treatment records reveals that the veteran 
sustained an injury to his right knee during a football game 
in September 1976.  The diagnosis noted was "contusion."  
The veteran's service treatment records from his active duty 
service contains no additional complaints of right problems.  
A January 1978 orthopedic evaluation completed in conjunction 
with the veteran's separation examination notes that the 
veteran had a "mild" right knee injury in 1976; however, 
the impression was "no acute pathology."  

The above evidence demonstrates that the veteran meets the 
first and second elements of McLendon.  See also 38 C.F.R. 
§ 3.159(c)(4).  Turning to the third McLendon element, the 
Board observes that the Court has held that the requirement 
to present evidence indicating that there "may" be a nexus 
between the first two elements is "a low threshold."  Id. 
at 83.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id.  

The veteran submitted a private opinion dated November 17, 
2008, from a Board Certified orthopedic surgeon.  Following a 
review of available records, this physician, Dr. Carson, 
stated that "[t]here appears to be an association with the 
initial injury to the knee and the present condition; 
however, I am unclear of the diagnosis."  In the absence of 
a more definite etiological opinion from Dr. Carson, the 
Board finds that his opinion is insufficient upon which to 
award service connection.  Such evidence, however, is 
sufficient to trigger VA's duty to provide opinion.  Thus, a 
remand is necessary to provide the veteran with a VA 
examination for the purpose of obtaining an opinion as to the 
etiology of his current right knee disorder.  

II. Additional Medical Evidence

The August 2007 Joint Motion for Remand indicated that there 
may be additional outstanding medical records that are 
pertinent to the current claim on appeal.  Specifically, 
there may be outstanding records that pertain to right knee 
surgery.  In light of the Board's reasons for remand, as 
discussed above, it finds that the veteran should be afforded 
another opportunity to submit any additional evidence or 
information as to outstanding private and VA treatment 
records.  Reasonable efforts should be made to obtain any 
records identified by the veteran.  38 C.F.R. § 3.159(c)(1) 
(2008).

III. Service Treatment Records 

It is not clear from the current record whether the veteran's 
entire service treatment record, including his reserve 
treatment record, is associated with the claims file.  In 
this regard, the only records that appear to have been sent 
by the National Personnel Records Center (NPRC) are reserve 
service treatment records.  Moreover, photocopies of 
additional reserve service treatment records have surfaced, 
indicating that the NPRC record is incomplete.  A July 1999 
request for the veteran's complete service treatment records 
returned a May 2000 reply that the veteran's records had not 
yet been retired to The Adjutant General of Alabama.  

In order to ensure that the record contains all available 
service treatment records, the Board finds that the agency of 
original jurisdiction (AOJ), should, upon remand, make 
requests to the various appropriate agencies, including the 
NPRC, the Records Management Center (RMC), and The Adjutant 
General of Alabama.  Any requests should be documented in the 
claims folder, including any response, positive or negative.  
Requests should continue until the AOJ determines that the 
records sought no longer exist or that further attempts would 
be futile.  38 C.F.R. § 3.159(c). 



Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the names 
and addresses of all medical care providers 
who have treated him for his claimed right 
knee disorder, including any right knee 
surgeries, as well as dates of such 
treatment.  After securing the necessary 
release from the veteran, obtain these 
records.  At least one follow-up request is 
required for any outstanding private 
treatment records unless information is 
received that the records sought do not 
exist or that a follow-up request would be 
futile.  The veteran should also be 
notified that he may submit this 
information himself if he so desires.

2.  Obtain the veteran's service treatment 
records, including any Reserve service 
treatment records.  Requests should made to 
the appropriate agencies, including the 
NPRC, the RMC, and The Adjutant General of 
Alabama.  Any requests should be documented 
in the claims folder, including any 
response, positive or negative.  Requests 
should continue until the AOJ determines 
that the records sought no longer exist or 
that further attempts would be futile.  

3.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any right 
knee disorder, including chondromalacia, 
degenerative arthritis, medial meniscal 
injury, and plica band.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
veteran, and performing any medically 
indicated testing, the examiner should 
specify the nature of any current right 
knee disorder, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current right knee disorder(s) 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
active military service, including the 
September 1976 right knee injury.  In 
making his/her determination, the examiner 
should consider not only the service and 
post-service medical evidence, but also 
the lay statements submitted by the 
veteran in December 2008 regarding the 
continuity of his right knee 
symptomatology.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has a chronic right knee 
disorder that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, to include any 
evidence submitted since the March 2006 
supplemental statement of the case, and 
determine if the veteran has submitted 
evidence sufficient to warrant entitlement 
to the benefit sought.  Unless the benefit 
sought on appeal is granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




